 1
 2
 3
 4                          IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                )
                                              )   No. CR 13-00504-1 PHX SRB
 8                 Plaintiff,                 )
                                              )
 9   vs.                                      )
                                              )
10   Glendon Lee Wahpeta,                     )
                                              )   ORDER
11                 Defendant.                 )
                                              )
12                                            )
13          On March 7, 2019, Magistrate Judge Fine issued her "Report and Recommendation of
14   the Magistrate Judge." Magistrate Judge Fine recommended that the District Court Judge accept
15   the finding of violation of standard condition #2 of Defendant’s supervised release. No
16   objections have been filed pursuant to 28 U.S.C. § 636(b)(1).
17          Accordingly,
18          IT IS ORDERED finding the Defendant in violation of standard condition #2 of
19   his supervised release terms.
20          IT IS FURTHER ORDERED adopting the Magistrate Judge’s Findings [Doc. 51].
21          DATED this 22nd day of March, 2019.
22
23
24
25
26
27
28
